PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/495,667
Filing Date: 24 Sep 2014
Appellant(s): Lucas et al.



__________________
Andrew Locke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/9/2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the argument that the written description rejection is based on an improper meaning of “secured to”, while, broadly interpreted, the term “secure” is similar to “mount”, the written description rejection is due to the fact that the applicant insists on the narrower definition that “secured to” means that it cannot be moved (which the applicant again asserts at the end of the appeal brief, and which will be addressed again later).  By this definition, “secured to” would not be the same as “mounted to” since a component can be mounted but still be able to move within the mounting.  This meaning is also not consistent with the specification, as the entire limitation reads “a vibration isolation assembly disposed within the fuselage and securing the mounted component to the fuselage”.  None of the paragraphs cited by the applicant discloses the vibration isolation assembly securing the mounted component to the fuselage.  Paragraph 2 is only discussing the background for the invention.  Paragraph 6 discloses mounting the mounted component to the fuselage, not securing.  Paragraph 17 discloses securing the floor 112 to the fuselage 110, not the mounted component to the fuselage.  Paragraph 18 discloses mounting components to the floor, not securing.  None of these sections disclose securing the mounted component to the fuselage so that it cannot be moved, and 
Regarding the enablement rejection, this rejection is again due to the fact that the applicant insists on the narrower definition that “secured to” means that the component cannot be moved.  The applicant has not provided a single working example where the vibration assembly prevents the mounted components from moving relative to the fuselage.  As noted by the applicant, paragraphs 23-24 discloses post 150 securing mounted components 114 by use of a threaded bore 154 that is configured to mate with threads of fasteners 138.  Looking at Figures 2 and 3, post 150, threaded bore 154, and mounted components 114 are all above the vibration assembly 134, and thus securing mounted components 114 to post 150 does not provide support for the vibration assembly securing the components to the fuselage.  Furthermore, having high coefficients of friction still allows movement, especially when there is limited or no contact with other materials, such as when there is a gap between the elastomer 134 and seat track 130, as shown in Figures 2 and 3 of the applicant’s drawings.  The weight of a mounted component pressing down on inner member 132 to squeeze elastomer 134 between flange 152 and a bottom of seat track 130 can be overcome when there is room for the elastomer to be lifted, as shown in Figures 2 and 3.  Furthermore, regarding elastomers being used for vehicle tires, first, the examiner has never heard of a car being described as being firmly secured to a road by its tires, as tires alone do not prevent the car from moving, not only by rotating, as the applicant pointed out, but also by sliding, as tires are capable of sliding on a road depending on circumstances such as the forces exerted on the car and the coefficient of friction of the road, and could also be lifted off the road, similar to how 
Regarding the argument that the post and coupler 342 of Brand do not support weight, which is instead supported by off-the-shelf casters 348, column 9, lines 61-64 explicitly state that “Commercial-off-the-shelf casters 348 may be coupled to underside of mounting plate 400 for smooth translation along a floor”.  These casters are not only an optional feature, but also are not attached to the post and coupler but rather to the mounting plate and are there for the purposes of a smooth translation and not for vibration dampening or weight supporting.  Regarding the argument that Brand does not teach any other method of supporting the weight of the seats, omitting the optional casters 348 from Figures 4A-C would mean that the seat is supported by couplers 
Regarding the argument that there is no reason to combine Brand, Schrimpl, and Williams, Brand discloses an inner member sliding within a track, and due to the space needed between the two to allow sliding, there would be movement and noise that could be reduced by the teachings of Schrimpl and Williams.  Furthermore, the arguments regarding the casters 348 have been addressed above.      
Regarding the argument that shocks are not vibrations, a vibration is a shake and strong vibrations can certainly be a violent shake (for example when an aircraft experiences heavy turbulence).  There is nothing that limits a shock absorber to only absorbing large shocks.  For example, shock absorbers on cars also absorb smaller shocks from the terrain in order to create more comfortable movement for passengers.  Furthermore, they do not dampen different derivatives of the position vector with respect to time, since they both dampen the change in position (i.e. the first derivative).
Regarding the argument that the examiner uses an unreasonably broad interpretation of secured to, first, as discussed above, the applicant’s disclosure does not provide any support for securing floor mounted components.  If the understanding of the term “secured to” is so obvious and consistent, then it is unclear why the applicant would need 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL H WANG/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641             

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.